Citation Nr: 1416709	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for a left knee patellofemoral syndrome.

2.  Entitlement to service connection for a foot disorder to include flat feet and bunions.

3.  Entitlement to service connection for bilateral camel toes.

4.  Whether a timely Notice of Disagreement to the March 2009 rating decision denying service connection for right knee disorder to include strain was received.

5.  Entitlement to service connection for a right knee disorder to include a strain.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service connected disorders.



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1978 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis, Missouri and Winston-Salem, North Carolina Regional Offices (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.

The issues of entitlement to an increased initial evaluation for left knee patellofemoral syndrome; entitlement to service connection for a foot disorder to include flat feet and bunions; entitlement to service connection for camel toes; entitlement to service connection for a right knee disorder to include a strain, and entitlement to TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA denied entitlement to service connection for a right knee strain in March 2009.  

2.  The Veteran's September 2009 request that his right knee claim be reevaluated because of inadequate examination was a timely notice of disagreement.  


CONCLUSION OF LAW

The Veteran filed a timely notice of disagreement to the March 2009 rating decision which denied entitlement to service connection for a right knee strain.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2009, VA denied entitlement to service connection for a right knee strain.  Thereafter, the Veteran filed a statement in September 2009 which was treated as a new claim rather than a notice of disagreement to the March 2009 rating decision.  Given that the Veteran's September 2009 request that his claim be reevaluated due to an inadequate VA examination, the Board finds that the Veteran submitted a timely notice of disagreement, and that he thereafter perfected his appeal in a timely manner in June 2011.  38 U.S.C.A. § 7105. 


ORDER

The Veteran's filed a timely notice of disagreement to the March 2009 rating decision which denied entitlement to service connection for a right knee disorder.


REMAND

The last VA examination for the Veteran's service-connected left knee disorder in February 2010 did not contain complete range of motion results.  This examination is inadequate for current rating purposes because it does not describe the Veteran's current symptoms including current limitations of motion.  An additional VA examination is therefore necessary.

The Board finds that it is necessary to obtain an examination and nexus opinion with respect to the Veteran's claims of entitlement to service connection for bilateral flat feet with bunions, his claim for service connection for bilateral camel toes, and his claim for service connection for right knee strain.  

The Board finds that additional development is necessary in order to adjudicate the Veteran's claim for TDIU as it is intertwined with the claims herein.

Finally, the Board finds that it is necessary to obtain updated medical records in order to adjudicate the Veteran's claim. Accordingly, the case is REMANDED for the following action:

1.  First, the RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed disabilities and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain copies of the complete records of all such treatment and evaluation from all identified sources.  Updated treatment records from the VA Health Care System should be requested and associated with the claims file.  If the RO/AMC cannot locate any of the above records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

2.  The RO/AMC must also attempt to obtain any additional pertinent documents concerning the Veteran's application for Social Security Administration benefits.
If the RO/AMC cannot locate any of the above records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

3.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the updated form to the RO/AMC.

4.  After completion of the above development, the RO/AMC shall schedule the Veteran for a VA joint examination to determine the current severity of his left knee disability.  The claims folder and access to Virtual VA/VBMS must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all symptoms related to the Veteran's left knee condition.  Ranges of motion, instability, and all other findings should be reported in detail.

The examiner must also provide an opinion as to whether the Veteran's left knee disability renders him unable to obtain or retain employment, consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  The examiner must provide explanations for the basis of the opinion based on facts of the case and applicable medical literature or opinions.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The examiner is to review all pertinent records associated with the claims file to include the appellant's Virtual VA/VBMS file.  The examination report must state whether this review was accomplished.

5.  The RO/AMC shall also schedule the Veteran for an appropriate VA examination to determine whether his bilateral flat feet with bunions, bilateral camel toes, and right knee strain are either related to an injury or disease in service to include any other service-connected disabilities or had onset during service.

The claims file and any pertinent records in Virtual VA/VBMS, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examination shall include any diagnostic testing or evaluation deemed necessary.

The examiner shall express opinions as to the following:

a. whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran has bilateral flat feet with bunions as a result (in whole or part) of an injury or disease incurred during service.

b. whether it is at least as likely as not (i.e. 50 percent or greater) that any current bilateral flat feet with bunions had onset during and has continued since service.

c. whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran has bilateral camel toes as a result (in whole or part) of an injury or disease incurred during service.

d. whether it is at least as likely as not (i.e. 50 percent or greater) that any bilateral camel toes had onset during and has continued since service.

In rendering opinions concerning the Veteran's foot conditions, the examiner shall consider and discuss service treatment records which reflect foot symptoms in service.  The examiner shall also consider and discuss reports from the Veteran's Social Security claim concerning a right foot injury.

e. whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran has a right knee disorder as a result (in whole or part) of an injury or disease incurred during service to include whether any service connected disorders contributed to or aggravated the right knee disorder.

f. whether it is at least as likely as not (i.e. 50 percent or greater) that any current right knee disorder had onset during and has continued since service.

In rendering an opinion concerning the Veteran's right knee disorder, the examiner shall consider and discuss service treatment records reflecting a right knee strain.

g. If the examiner determines that any of the disorders listed above is at least as likely as not the result of an injury or disease incurred during service or had onset during and has continued since service, the examiner must provide an opinion as to whether the disorder renders the Veteran unable to obtain or retain employment, consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  

The examiner must provide explanations for the basis of the opinions based on facts of the case and applicable medical literature or opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

6.  The Veteran is hereby notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

7.  After the development requested has been completed, the RO/AMC must review any medical report received to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiner documented their consideration of Virtual VA/VBMS.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

8.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the appellant must be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


